Exhibit 10.32

STATE OF NORTH CAROLINA

LEASE AGREEMENT

COUNTY OF HENDERSON

 

 

THIS LEASE AGREEMENT is made and entered into this 5 day of August 200_, by and
between McMANUS DEVELOPMENT LLC, hereinafter referred to as LESSOR, and MOUNTAIN
1ST BANK AND TRUST, hereinafter referred to as LESSEE.

In consideration of the mutual covenants herein, the parties agree as follows:

1. PREMISES. Lessor does hereby lease to Lessee, and Lessee does accept as
tenant those premises located at 3270 Hendersonville Road, Fletcher, Henderson
County, North Carolina, said premises being particularly described on Exhibit A
attached hereto and incorporated herein.

2. TERM. The term of this lease shall be for 10 years commencing upon the later
of occupancy of the facility or October, 2005, and extending to September 30,
2015. Should the Premises be completed and occupied prior to the commencement
date, the Lessee shall pay the Lessor the sum of One Hundred Six and 67/100
Dollars ($106.67) for each day prior to October 1, 2005 that the building is
occupied.

3. RENT. Lessee shall pay to Lessor rent in the amount of Three Thousand Two
Hundred and no/100 Dollars ($3,200.00) per month which rental amount shall be
due and payable on or before the 10th day of each monthly period during the term
of this Lease Agreement. Lessee shall pay to Lessor, as additional rent, an
amount equal to five percent (5%) of one (1) month’s rent as a late penalty
should Lessor not receive the monthly rental payment on or before such 30th day.

4. RENEWAL OPTION. Provided and upon the condition that Lessee shall not then be
in default under the terms of this Lease beyond any applicable grace or cure
period, Lessee shall have the right to renew this Lease for a total of three (3)
additional terms of five (5) years each. Lessee shall give notice in writing to
Lessor by certified mail at least thirty (30) days prior to the end of the
original term or the current five year renewal term of its intention not to
exercise its option to renew this Lease. Otherwise, the Lease shall
automatically renew for the next term available. The terms of the lease shall
remain in effect during each successive five year renewal term except that
monthly rental amounts may be adjusted by the aggregate increase in the Chained
Consumer Price Index for all Urban Consumers Index (C-CPI-U as published by the
U.S. Bureau of Labor Statistics) experienced since the beginning of the
immediately preceding renewal term, or in the case of the original term, since
the date of the occupancy of the subject property. After the passage of 5 years,
in any event, however, increases in the monthly rental amount for the initial
renewal term shall not exceed 118% of the monthly rental amount of the 5 year
original term, and increases in monthly rental amounts of the subsequent renewal
terms shall not exceed 115% of the immediately preceding renewal term. The
parties understand and agree that this paragraph grants Lessee three (3)
separate options to renew this Lease Agreement for successive three (3) renewal
terms provided the requisite notice is

 

1



--------------------------------------------------------------------------------

given. The parties understand and agree that this paragraph does not grant
Lessee one option to renew this Lease Agreement for one twenty-five (25) year
period.

5. ALTERATIONS. The Lessor shall construct the subject Premises in accordance
with plans and specifications rendered by the Lessee, and the Lessee agrees to
participate with the Lessor during the construction period to assure the subject
premises will be acceptable for occupancy upon completion of construction. With
the prior written consent of Lessor, the Lessee may make alterations, additions,
or improvements in and to the Premises during the term of the Lease Agreement.
All such alterations, additions, and improvements shall be performed and
constructed in a workmanlike manner and shall not weaken or impair the
structural strength or lessen the value of, the building on the Premises. All
alterations, additions, and improvements on or in the premises at the
commencement of the term, and which may be erected or installed during the term,
including any extensions thereof, shall become part of the premises and become
the sole property of the Lessor, except that 11 moveable trade fixtures
installed by the Lessee shall be and remain the property of the Lessee.

6. REPAIRS. Lessee shall, throughout the initial term of the Lease and any
renewals or extensions thereof, at its own expense, maintain in good order and
repair the Premises, including the building and other improvements located
thereon, except in the last five (5) years of the last five year renewal term,
the Lessor and Lessee shall share equally in the cost of any structural
(including but not limited to foundation, exterior walls and slab) repairs or
roof replacement and roof repairs. Repairs by Lessee shall include as applicable
but not be limited to, repairs and replacements to electrical and plumbing
systems and fixture, air-conditioning and heating systems, doors, paved parking
areas and drives, mowing of grass and care of shrubs. However, repair and
replacement of paved parking areas and drives the use of which is common with
other tenants shall be the responsibility of all tenants, the cost of which
shall be determined on a pro rata basis relative to acreage and use. Lessee
shall be responsible for all repairs and replacements to heating and
air-conditioning equipment. Lessee shall also be responsible for pest control
(including termite) and treatment of the Premises. Lessee agrees to return said
Premises to Lessor at the expiration or prior termination of the Lease Agreement
in as good condition and repair as when received, natural wear and tear, damage
by storm, fire, lightning, or other natural casualty excepted. Any warranties or
normal guarantees provided by the building entity to the Lessor shall inure to
the benefit of the Lessee and be fully enforceable by the Lessee without joinder
of the Lessor.

7. TAXES. Lessee shall pay all ad valorem taxes due and payable on the Premises
by all governmental taxing authorities. Lessee shall also pay taxes that may be
due and payable to the governmental taxing authorities on his personal property,
equipment and fixtures placed and located within the Premises. Lessee insures to
reimburse taxes paid.

8. UTILITIES. All applications and connections for all utility services on the
Premises shall be made by the Lessee only, and Lessee shall be solely liable for
utility charges as they become due, including those for sewer, water, gas,
electricity and telephone services.

 

2



--------------------------------------------------------------------------------

9. ERECTION AND REMOVAL OF SIGNS. Lessee may place suitable signs on the
Premises for the purpose of indicating the nature of the business carried on the
Lessee in said Premises provided that such signs shall be in keeping with other
signs in the district where the Premises are located. At the termination of this
Lease Agreement, Lessor may require that Lessee remove its signs, and any damage
to the Premises caused by removal shall be promptly repaired by Lessee.

10. INSURANCE AND INDEMNIFICATION. Lessee shall keep the Premises insured
against loss or damage by fire. Lessee and Lessor agree to establish, in
writing, the insured value of the Premises for which the Lessee will then insure
said premises. Lessee shall solely be responsible for insuring his property,
including business equipment and fixtures placed on the Premises.

Lessee shall maintain sufficient insurance to protect the Lessor and the Lessee
from all claims for personal injury or damage to property which arise out of or
in connection with the use or occupancy of the Premises by the Lessee and the
Lessee’s agent, employees, or invitees, with limits of at least One Million
Dollars ($1,000,000.00) per occurrence. Lessee will provide to Lessor continuous
certification of such coverage. Lessee further agrees to indemnify the Lessor
against all claims, demands, causes of action, suits or judgments, including
expenses and reasonable attorneys’ fees incurred in connection therewith for
death or injuries to persons, or for loss or damage to property arising out of
or in connection with the use and occupancy of the Premises by the Lessee, his
agents, employees, or invitees.

11. ACTION BY COMMISSIONER OF BANKS. Notwithstanding any other provisions
contained in this Lease Agreement, in the event the Lessee is closed or taken
over by the North Carolina Commissioner of Banks, or other bank supervisory
authority, the Lessor may terminate the lease only with the concurrence of The
Commissioner of Banks or other bank supervisory authority, and any such
authority shall in any event have the election either to continue or to
terminate the lease: Provided that in the event this lease is terminated due to
the fact that the Lessee is closed or taken over by the North Carolina
Commissioner of Banks, or other bank supervisory authority, the maximum claim of
Lessor for damages or indemnity for injury resulting from the rejection or
abandonment of the unexpired term of the lease shall in no event be in an amount
exceeding the rent reserved by the lease, without acceleration, for the year
next succeeding the date of the surrender of the premises to the Lessor, or the
date of re-entry of the Lessor, whichever first occurs, whether before or after
closing of the bank, plus an amount equal to the unpaid rent accrued, without
acceleration up to such date.

12. DAMAGE OR DESTRUCTION TO PREMISES. Should the Premises be destroyed or
rendered unfit for use of occupancy by fire or other casualties during the term
of the lease, the Lessor may exercise the option of either terminating the lease
or restoring the property by proper repair within one hundred twenty (120) days
of the date upon which the premises are destroyed or rendered unfit as mentioned
above. If the Lessor should elect not to terminate this lease after the Premises
are destroyed or rendered unfit as described above, then the monthly rental
payments shall be prorated to reflect that portion of the Premises useable by
the Lessee while the Premises are being repaired.

 

3



--------------------------------------------------------------------------------

13. ASSIGNMENT AND SUBLEASE. Lessee may not assign or subject its interest under
this Lease Agreement, or any part thereof, without prior written consent of the
Lessor.

14. BREACH. The failure of Lessee to comply with each and every term and
condition of this Lease Agreement shall constitute a breach of agreement. Except
for the obligation of Lessee to pay rental payments in a timely fashion, the
Lessee shall have twenty (20) days after receipt of written notice from the
Lessor of any breach to correct the conditions specified in the notice, and if
the conditions are not corrected within twenty (20) days of receipt of said
notice, the Lessor may terminate this Lease Agreement and take possession of the
Premises without limitation to any other remedies the Lessor may have against
the Lessee as a result of said breach. However, the Lessor shall be reasonable
and fair in their evaluation of breach and/or remedies. While the Lessee is in
good faith attempting to cure any breach, additional time for the completion of
the cure of the breach shall not be unreasonably withheld (such as contracts
entered into to make necessary repairs).

15. MEMORANDUM. This Lease Agreement shall not be recorded upon the public
records, but a memorandum thereof shall be executed which can be recorded upon
the public records of Henderson County.

16. HEIRS, SUCCESSORS AND ASSIGNS. This Lease Agreement shall be binding upon
the heirs, successors, and assigns of the parties hereto.

IN WITNESS WHEREOF, the Lessor and Lessee have hereunto set their hands and
seals the day and year first above written.

LESSOR: McMANUS DEVELOPMENT LLC

BY      /s/  H. Steve McManus, Member-Manager    

LESSEE: MOUNTAIN 1ST BANK AND TRUST

BY:      /s/  Vincent K. Rees    

 

4